                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


KAMERON ROBINSON, #50037-177, '
         Movant,              '
                              '
v.                            '                  CIVIL NO. 3:19-cv-01634-K
                              '                  (CRIMINAL NO. 3:15-cr-191-K-2)
UNITED STATES OF AMERICA,     '
         Respondent.          '


                    MEMORANDUM OPINION AND ORDER

      Movant Kameron Robinson (“Robinson”) filed a pro se motion to vacate, set

aside, or correct sentence under 28 U.S.C. § 2255. As detailed herein, the motion to

vacate sentence is summarily DISMISSED WITH PREJUDICE. See Rule 4(b) of the

RULES GOVERNING SECTION 2255 PROCEEDING (“If it plainly appears from the motion

and any attached exhibits, and the record of prior proceedings that the moving party

is not entitled to relief, the judge must dismiss the motion and direct the clerk to notify

the moving party.”).

                                            I.

      On April 12, 2018, Robinson pled guilty to interference with commerce by

robbery (Hobbs Act robbery), in violation of 18 U.S.C. § 1951(a) and § 2, and using

and carrying a firearm during a crime of violence, predicated on the underlying

substantive Hobbs Act robbery, in violation of 18 U.S.C. § 924(c)(1)(A) and § 2. Crim.

Doc. 119; Crim. Doc. 127. On August 29, 2018, Robinson was sentenced to a total

term of 144 months’ imprisonment—60 months for the Hobbs Act robbery and a
consecutive 84 months for using and carrying a firearm—and a concurrent three-year

term of supervised release. Crim. Doc. 169. Robinson did not appeal, but he timely

filed this Section 2255 motion asserting (1) his Section 924(c) conviction is invalid

under United States v. Davis, — U.S. —, 139 S. Ct. 2319 (2019), which recently found

the residual clause of § 924(c)(3)(B) unconstitutionally vague, and (2) counsel

rendered ineffective assistance in failing to object to the Section 924(c) charge. Doc.

1 at 4-5; Doc. 3. However, because substantive Hobbs Act robbery qualifies as a crime

of violence under the elements clause of Section 924(c), the Court concludes Robinson

is not entitled to relief on his claims.

                                               II.

       The Sixth Amendment to the United States Constitution guarantees a

defendant reasonably effective assistance of counsel at all critical stages of a criminal

proceeding.    See Cuyler v. Sullivan, 446 U.S. 335, 344 (1980).       To obtain post-

conviction relief on a claim that defense counsel was constitutionally ineffective, a

defendant must prove that counsel’s representation “fell below an objective standard

of reasonableness” and that any such deficiency was “prejudicial to the defense.”

Strickland v. Washington, 466 U.S. 668, 688, 692 (1984). Failure to establish either

deficient performance or prejudice defeats the claim. Id. at 697.




                                           Page 2 of 5
                                              III.

         Section 924(c) criminalizes the carrying, use, or discharge of a firearm during,

or in furtherance of, any “crime of violence” or “drug trafficking crime.” See 18 U.S.C.

§ 924(c)(1). 18 U.S.C. § 924(c)(3) defines the term “crime of violence” to mean:

         [A]n offense that is a felony and—

   (A)      has as an element the use, attempted use, or threatened use of physical
            force against the person or property of another, or

   (B)      that by its nature, involves a substantial risk that physical force against the
            person or property of another may be used in the course of committing the
            offense.


         In United States v. Davis, 139 S. Ct. 2319 (2019), the Supreme Court recently

held that the residual clause of § 924(c)(3)(B) is unconstitutionally vague.        And in

United States v. Reece, — F.3d —, 2019 WL 4252238, *3-4 (5th Cir. 2019), the United

States Court of Appeals for the Fifth Circuit subsequently found that Davis is

retroactively applicable to cases on collateral review. But Robinson’s Section 924(c)

convictions are predicated upon substantive Hobbs Act robberies—not conspiracy to

commit Hobbs Act robbery—which the Fifth Circuit previously found qualify as crimes

of violence under Section 924(c)(3)(A)’s elements clause. See United States v. Bowens,

907 F.3d 347, 353-54 (5th Cir. 2018), cert. denied, 139 S. Ct. 1299 (2019) (“[B]inding

circuit precedent forecloses [Defendant’s] claim that Hobbs Act robbery is not a [crime


                                        Page 3 of 5
of violence] predicate under 18 U.S.C. § 924(c)(3)(A)” (citing United States v. Buck,

847 F.3d 267, 275 (5th Cir. 2017))); United States v. Davis, 903 F.3d 483, 485 (5th

Cir. 2018) (per curiam), aff’d in part and vacated in part, 139 S. Ct. 2319 (2019)

(“Whatever arguments may be made for opposing Hobbs Act robbery’s inclusion under

the elements clause as a crime of violence . . . are foreclosed to us in light of Buck.”).

       As such, there is no merit to Robinson’s challenge to his Section 924(c)

conviction premised on substantive Hobbs Act robbery. Likewise any objection by

counsel would have been futile. Counsel cannot be deemed ineffective for failing to

make a futile objection to his Section 924(c) conviction. See United States v. Preston,

209 F.3d 783, 785 (5th Cir. 2000) (per curiam) (“[F]ailure to make a frivolous

objection does not cause counsel’s performance to fall below an objective level of

reasonableness.” (quotations and quoted case omitted)).            Consequently, Robin’s

claim of ineffective assistance of counsel likewise fails on the merits.

                                            IV.

       Accordingly, the motion to vacate, set aside, or correct sentence under 28 U.S.C.

§ 2255 is summarily DISMISSED WITH PREJUDICE. See Rule 4(b) of the RULES

GOVERNING SECTION 2255 PROCEEDING.




                                        Page 4 of 5
     Defendant’s motion to order the Government to Show Cause is DENIED as

moot. Doc. 4.

     SO ORDERED.

     Signed October 9th, 2019.



                                         __________________________________
                                         ED KINKEADE
                                         UNITED STATE DISTRICT JUDGE




                                 Page 5 of 5
